Citation Nr: 0630535	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-24 069	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
due to head trauma.

2.  Entitlement to service connection for spina bifida 
occulta.

3.  Entitlement to service connection for depression 
secondary to spina bifida occulta.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from January 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA), which denied claims for 
service connection for a seizure disorder due to head trauma, 
spina bifida occulta, and depression secondary to spina 
bifida occulta.  

In a separate decision, the Board has remanded the veteran's 
claim of entitlement to a monetary allowance as a child of a 
Vietnam veteran with disability resulting from spina bifida.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.

In 2004, the Board received additional evidence from the 
appellant that was not previously of record.  
   
A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  In this regard, 
it appears that this evidence was associated with the 
veteran's claim for a monetary allowance as a child of a 
Vietnam veteran with disability resulting from spina bifida, 
and that it was not reviewed in association with the claims 
for a seizure disorder due to head trauma, spina bifida 
occulta, or depression secondary to spina bifida occulta.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2006).  In this case, the appellant 
did not submit a waiver of initial RO review with the 
additional evidence.  In July 2006, the Board notified the 
appellant that it could not adjudicate his claims without a 
waiver of RO review.  The veteran was informed that he had 45 
days to respond, and that if he did not, his claims would be 
remanded to the agency of original jurisdiction for review.  

A reply to the Board's July 2006 letter has not been 
received.  Given the foregoing, on remand, the RO must review 
the new evidence and, if any of the claims remains denied, 
include such evidence in a supplemental statement of the 
case.  Id.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with 
consideration of all evidence received 
since the issuance of the supplemental 
statement of the case (SSOC) in November 
2004.  If any of the determinations 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



